Case: 1:17-cV-00295-KLL Doc #: 46 Filed: 10/15!18 Page: 1 of 3 PAGE|D #: 1116

UNITED STA'I`ES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO Z az z /{:¢M?

WESTERN DIVISION /U% 7//?

TERRY COLLETT, : Case No. l:l 7-cv-295
Plaintiff,
Magistrate Judge Litkovitz
vs.
HAMILTON COUNTY, OHIO : MOTION TO FILE EXHIBITS

et al. : UNDER SEAL

Defendants.

Now come Defendants, by and through counsel, and hereby move the Court to permit the
filing of six (6) exhibits - (I) Defendants Exhibit 0; (2) Defendants Exhibit P; (3) Defendants
Exhibit R; (4) Defendants Exhibit S; (5) Defendants Exhibit T', and (6) Defendants Exhibit U
under seal in support of Def`endants’ Motion for Summary Judgment which is due on October 29,

2018, for the reasons more fully set forth in the memorandum below.

MEMORANDUM
All of the exhibits listed above are confidential medical records of the Plaintiff which are
subject to the protective order issued by the Court- (Doc.l9). The exhibits are relevant to the
Plaintiff"s claimed injuries and the Defendant’s defenses as to the extent and cause of Same.
lt would be difficult for the Court to evaluate the legal arguments to be made in
Defendants’ Motion for Summary Judgment which are based on the facts set forth in these

exhibits or for a fact finder to navigate through this information if the information was only

